UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WILMINGTON TRUST, NATIONAL ASSOCIATION, : 20cv3739 (DLC)
AS TRUSTER FOR THE BENEFIT OF THE

REGISTERED HOLDERS OF WELLS FARGO : ORDER
COMMERCIAL MORTGAGE TRUST 2016-C34, :

COMMERCIAL MORTGAGE PASS-THROUGH

CERTIFICATES SERIES 2016-C34,

Plaintiff,

JOHN H. HAJJAR,

Defendant.

DENISE COTE, District Judge:

On April 23, 2021, the Court scheduled the final pretrial
conference for September 15, 2021 and the beginning of trial for
September 20, 2021. on May 3, 2021, the parties jointly
requested adjournment of those dates. Accordingly, it is hereby

ORDERED that the final pretrial conference is adjourned to
November 4, 2021 at 2 pm.

IT IS FURTHER ORDERED that the trial will begin at 9:30 am
on November 16, 2021.

Dated: New York, New York
May 4, 2021

fia Be

DENISE COTE
United States District Judge

 
